                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  DAVID FLOYD DIVINE,                           )
                                                )
               Plaintiff,                       )
                                                )
  v.                                            )       No.     3:19-CV-207-PLR-DCP
                                                )
  CLAIBORNE COUNTY and CODY                     )
  LOWE,                                         )
          Defendants.                           )


                                    JUDGMENT ORDER

        For the reasons expressed in the memorandum opinion filed herewith, Defendants’ motion

 for summary judgment [Doc. 17] is GRANTED, and this pro se prisoner’s complaint is

 DISMISSED WITHOUT PREJUDICE for want of exhaustion.

        Because the Court CERTIFIED in the memorandum opinion that any appeal taken from

 this decision would not be taken in good faith, should Plaintiff file a notice of appeal, he is

 DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close this case.

        SO ORDERED.


                                     ____________________________________________
                                     CHIEF UNITED STATES DISTRICT JUDGE




 ENTERED AS A JUDGMENT
 /s/ John L. Medearis
 CLERK OF COURT




Case 3:19-cv-00207-PLR-DCP Document 22 Filed 07/01/20 Page 1 of 1 PageID #: 84
